Exhibit VOTING AGREEMENT THIS VOTING AGREEMENT dated as of October 2, 2009 (the “Effective Date” and this "Agreement"), is made by and between Archetype Partners, LLC (“Purchaser”) and David M. Loev (“Loev”) and MaryAnne McAdams (“McAdams”, and collectively with Loev, the “Shareholders”).All contracting entities are each referred to as a “Party” and collectively as the “Parties” to the Agreement as such terms are used herein. W I T N E S S E T H: WHEREAS, simultaneously with the execution of this Agreement, pursuant to the terms of that certain Stock Purchase Agreement dated as of the date hereof (the “Purchase Agreement”) between the Shareholders and the Purchaser, the Shareholders are entitled to retain 664,000 shares of the common stock, par value $0.001 per share (the “Retained Shares”) of RX Scripted, Inc., a Nevada corporation (the “Company”); WHEREAS, the Shareholders are entitled to receive additional shares of the Company’s common stock following a transaction by Purchaser involving the Company (as described in greater detail in the Purchase Agreement, each a “Transaction”), such that each Shareholder will, together with such Retained Shares held by each Shareholder, hold at a minimum, 1% of the Company’s then outstanding voting shares following such Transaction (together with the Retained Shares, the “Common Stock”); and WHEREAS, the Company and each of the Shareholders desire to establish in this Agreement certain terms and conditions regarding the voting and transfer rights associated with the Common Stock. NOW, THEREFORE, in consideration of the mutual agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Seller and Purchaser do hereby agree as follows: 1.Term.The term (the “Term”) of this Agreement shall commence on the date Effective Date and shall continue until the first anniversary of the Effective Date of this Agreement, or until terminated pursuant to Section 5, below. 2.Stock.The shares of Company Common Stock owned by the Shareholders from time to time during the Term of this Agreement, shall be referred to herein as the "Stock".Any additional shares of Common Stock or other voting securities, or the voting rights relating thereto, of the Company that may be owned, held or subsequently acquired in any manner, legally or beneficially, directly or indirectly, of record or otherwise, by the Shareholders at any time during the Term of this Agreement as a result of the ownership of the Stock that is referred to in this Agreement whether issued as a result of any Transaction, incident to any stock split, stock dividend, increase in capitalization, recapitalization, merger, consolidation, reorganization, or other transaction, shall be included within the term "Stock" as used herein and shall be subject to the terms of this Agreement. 3.Voting.
